DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.

Information Disclosure Statement
The Information disclosure statement (IDS) filed on 04/18/2022 has been acknowledged.
The references submitted in the IDS filed 04/18/2022, while being relevant to the subject matter of the claims, do not disclose or render obvious the current claims.
For example, CH 127110 discloses a method for producing twisted conductors with a point where insulation is not formed in the twisted conductors, the method comprising hand sanding or using a separate insulation stripping machine to remove the insulation from individual insulated wires, and using a standing device to twist the wires to being the insulation stripped portions of the wires together. 
CH 127110 does not disclose or render obvious an insulating device and/or a step of applying an insulation layer to lines to produce insulated lines, followed by separating the insulated lines using a separating device to keep the insulated lines distanced from each other, followed by using an insulation stripping device to remove the insulation layer from a partial length of the insulated lines, followed by bringing the lines together after removing the insulation layer to form a stranded wire using a stranding device such that the partial lengths of the lines are arranged at the same position as least in section to form the non-insulated contact region as claimed in independent claims 18 and 32.

Allowable Subject Matter
A statement of reasons for allowance of claims 18-32 can be found on Notice of Allowance dated 01/20/2022.

Claims 18-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.





/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729